v
       •|ff»|J^f-'|f.ft|»»M'',,.flH(llll'/'[|'l'i»''l'IMl''                °°Bft
                                                                   officialIuMIess
                                                                   STATE
                                                                                                       3              PITNEY BOWES
                                                                   PENALTY*
                                                                                                       02 ir        $ 00.40s
P.O. BOX 12308, CAPITOL STATION
                                                                   PRIVATE USE       g|                0002003152     FEB05 2015
                                                                                     0.11.             MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711
                                                                                             £$>
                                                                                             \P
                                                              RE: WR-82,467-01
                                                              STANLEY ORSON MOZEE
                                                                                             -t+   A
                   133 MXnh^hal fltf^                           RETURN TO SENDER
                   D^Tx^ NOT IN DALLAS COUNTY JAIL
                                           7S1